Title: To James Madison from William C. C. Claiborne, 19 August 1802 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


19 August 1802, Natchez. “In a former letter I stated to you the want of confidence on the part of many of the Citizens of this Territory in their Supreme Judiciary; the deficiency of legal talents in two of the Judges; and the propriety there was, in supplying the first vacancy with a character of good law information. It is now reported that Judge Tilton has resigned.… But there is another report which I believe more certain, ‘That this gentleman has gone to Europe on some Commercial business.’” Thinks it his duty to relay this report, since such conduct can be considered “an abandonment of office.” Tilton left Natchez in January or February “and has been attending to his private business, at Orleans until his late departure from that Port.” Recommends David Ker of the Mississippi Territory, “an able lawyer & an amiable man,” to replace Tilton. States that Steele’s commission as territorial secretary expired 7 May 1802, “since which he has not considered himself bound to transact any public business”; requests that an appointment “be speedily made.”
 

   
   Letterbook copy (Ms-Ar: Claiborne Executive Journal). 3 pp. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:161–62.



   
   See Claiborne to JM, 8 Jan. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:377–78 and n. 1).



   
   David Ker (d. 1805), a graduate of Trinity College, Dublin, who helped found the University of North Carolina, moved to the Mississippi Territory in 1800. He offered his services to Jefferson in October 1801, conscious of “the opportunity which a public station affords of spreading information & cultivating the love of Republican governments.” Jefferson appointed him a territorial judge on 11 Jan. 1803 (Ker to Jefferson, 3 Oct. 1801, and Ker to David Stone, 3 Oct. 1801, Carter, Territorial Papers, Mississippi, 5:129–30, 130–31; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:433, 437).


